PER CURIAM
OPINION
The appellee, plaintiff below, brought this action against the appellant, defendant below, for specific performance of a contract to sell land. At the time the contract was made the land was part of a larger lot. The appellee caused a survey to be made of the land which was the subject of sale which survey included a right-of-way not included in the original sale.
The testimony showed that the survey was made after the appellant had pointed out the boundaries, including the right-of-way and that the appellant signed the survey map.
We agree that the appellee was entitled to specific performance of the contract. The appellant filed a cross-complaint which was not ruled upon by the trial court as should have been done. The findings of fact, conclusions of law and judgment make it clear that the trial court had held against the allegations made in the cross-complaint and it would serve no useful purpose to remand solely for the purpose of dismissing it.
The judgment is affirmed.